Per Curiam. Appellant Kim Beavers filed a motion for rule on the clerk. We previously denied the motion because Appellant’s attorney, Alvin D. Clay, did not admit fault in failing to timely file the record on appeal. See Beavers v. State, 341 Ark. 649, 19 S.W.3d 23 (2000)(per curiam). We indicated, however, that we would grant the motion if Appellant’s attorney filed an affidavit accepting responsibility for failing to timely file the appellate record. Appellant’s attorney has assumed responsibility for the error in an affidavit filed on July 27, 2000.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam) (citing Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam)). A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).